Case 18-33967-bjh11 Doc 135 Filed 12/14/18                   Entered 12/14/18 16:21:39      Page 1 of 3



United States Department of Justice
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242
(214) 767-1079
Meredyth A. Kippes,
for the United States Trustee


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                                  §
                                                        §
SENIOR CARE CENTERS, LLC,                               §    Case No. 18-33967-BJH-11
et al.                                                  §
                                                        §
Debtors-in-Possession.                                  §    (Jointly Administered)


                    Appointment of the Official Unsecured Creditors’ Committee

TO THE HONORABLE BARBARA J. HOUSER, U.S. BANKRUPTCY JUDGE:

         In accordance with 11 U.S.C. §1102(a)(1), the United States Trustee appoints the following

creditors to the Official Unsecured Creditors’ Committee in the above-referenced case:

                                            Shiftkey, LLC
                          Dustin Freeman, Director of Business Development
                                      2816 Thomas Avenue, 5
                                          Dallas, TX 75204
                                            972-200-6787
                                      d.freeman@shiftkey.com

                                   TXMS Real Estate Investments, Inc.
                                  Clinton Malin, Executive Vice President
                                      2829 Townsgate Road, Ste. 350
                                        Westlake Village, CA 91361
                                                805-981-8639
                                          clint.malin@ltcreit.com




Appointment of the Official Unsecured Creditors’ Committee                              Page 1 of 3
Case 18-33967-bjh11 Doc 135 Filed 12/14/18                   Entered 12/14/18 16:21:39   Page 2 of 3



                                         Trident USA Health
                                Thomas McCaffery, Senior Vice President
                                            101 Rock Road
                                         Horsham, PA 19044
                                             215-375-8923
                                thomas.mccaffery@tridentusashealth.com

                                        Performance Food Group, Inc.
                                       Bradley Boe, Director of Credit
                                      188 Inverness Drive West, Ste. 700
                                            Englewood, CO 80108
                                                303-898-8137
                                             brad.boe@pfgc.com

                                      Acadian Ambulance Service
                               James Troy Mayer, Regional Vice President
                                           P.O. Box 98000
                                         Lafayette, LA 70509
                                            337-291-3311

                                         Direct Supply, Inc.
                             Rich Lampereur, Director of Financial Services
                                     6767 North Industrial Road
                                        Milwaukee, WI 53223
                                            414-760-8142
                                      rlampereur@directs.com

                                Healthcare Services Group, Inc.
                       Raymond Terwilliger, Vice President Financial Services
                                  3220 Tillman Drive, Ste. 300
                                      Bensalem, PA 19020
                                          215-688-4359

                                      Joerns Healthcare LLC
                       Kevin Buczynski, Vice President National Revenue Cycle
                                2430 Whitehall Park Drive, Ste. 100
                                        Charlotte, NC 28273
                                      800-826-0270-ext. 1013
                                   kevin.buczynski@joerns.com

                                           Medline Industries Inc.
                                        Shane Reed, Director of Credit
                                             Three-Lakes Drive
                                            Northfield, IL 60093
                                           262-367-7501 ext. 2252
                                            sreed@medline.com
Appointment of the Official Unsecured Creditors’ Committee                           Page 2 of 3
Case 18-33967-bjh11 Doc 135 Filed 12/14/18                      Entered 12/14/18 16:21:39          Page 3 of 3



DATED: December 14, 2018                                     Respectfully submitted,

                                                             WILLIAM T. NEARY
                                                             UNITED STATES TRUSTEE

                                                             /s/ Meredyth A. Kippes
                                                             Meredyth A. Kippes
                                                             Trial Attorney
                                                             Texas State Bar No. 24007882
                                                             Office of the United States Trustee
                                                             1100 Commerce Street, Room 976
                                                             Dallas, Texas 75242
                                                             (214) 767-1079
                                                             meredyth.a.kippes@usdoj.gov




Appointment of the Official Unsecured Creditors’ Committee                                   Page 3 of 3
